Title: From Alexander Hamilton to Sharp Delany, 19 May 1790
From: Hamilton, Alexander
To: Delany, Sharp


Sir
Treasury DepartmentMay 19th. 1790

The establishment of Custom house boat⟨s is⟩ as you are informed, under the consideration of Congress ⟨at⟩ this time. But the circumstances which led to the tem⟨porary⟩ arrangement in your district appears still to be of so ⟨much⟩ weight, as to induce to a continuance of the measure ⟨till⟩ the proposed establishment shall be completed.
I am with respect   Sir   Your obedt. Servt.
A HamiltonSecy of the Treasury Sharp Delany EsquireCollector for the Port of Philadelphia.

